EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Hausman (713-229-1255) on 10 September 2021.

The application has been amended as follows: 
Please Amend independent claim 12 to include “wherein the reactive agent comprises at least one compound that includes at least one aminopolycarboxylic acid functional group and at least one phosphonic acid functional group, wherein the reactive agent is at an approximately neutral pH, wherein the reactive agent remains active for a period of reactivity of at least 1 day, based, at least in part, on the pH of the reactive agent” as in independent claim 1.
Please Amend new claim 21 to recite “further comprising” (to clarify the claim 21 elements are in addition to those in independent claim 1).
Please Amend new claim 23 to recite “further comprising” (to clarify the claim 21 elements are in addition to those in independent claim 1).
That is, claims should recite:
“12. (Currently Amended) A method comprising: 
providing a series of fracturing fluids, wherein each one of the series of fracturing fluids comprises a base fluid, a reactive agent, and a microproppant slurry, wherein the reactive agent comprises at least one compound that includes at least one aminopolycarboxylic acid functional group and at least one phosphonic acid functional group, wherein the reactive agent is at an approximately neutral pH, wherein the reactive agent remains active for a period of reactivity of at least 1 day, based, at least in part, on the pH of the reactive agent; and 
introducing sequentially the series of fracturing fluids into a well bore of each one of a plurality of wells penetrating at least a portion of a subterranean formation at or above a pressure sufficient to create or enhance one or more fractures in the portion of the subterranean formation a plurality of times sequentially, wherein each one of the series of fracturing fluids is introduced at an injection flow rate of about 2 bpm to about 15 bpm.”

“21. (Currently Amended) The method of claim 1, wherein the first treatment fluid is a synthetic acid composition further comprising urea and hydrogen chloride in a molar ratio of at least 0.1:1.”

“23. (Currently Amended) The method of claim 1, wherein the first treatment fluid is a synthetic acid composition further comprising an aqueous solution of glycine and hydrogen chloride.”

Election/Restrictions
Claims 1-11 and 21-23 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 21 May 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 21 May 2021 is withdrawn.  Claims 12, 15, and 17-20, directed to Subcombination II of a method comprising introducing sequentially fracturing fluids each comprising a base fluid, a reactive agent, and a microproppant slurry are no longer withdrawn from consideration because the claim(s) as amended above now require all the limitations of an allowable claim.  Accordingly, claims 1-12, 15, and 17-23 are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendments filed 31 August 2021 have remedied the Specification and Claim Objections and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The Amendments (and also as above) now also require “wherein the reactive agent comprises at least one compound that includes at least one aminopolycarboxylic acid functional group and at least one phosphonic acid functional group, wherein the reactive agent is at an approximately neutral pH, wherein the reactive agent remains active for a period of reactivity of at least 1 day, based, at least in part, on the pH of the reactive agent.”  There is no Prior Art of record that discloses or teaches this limitation.
The reference to Nguyen (2016/0108307) (cited previously) discloses etching fractures (abstract) with a treatment fluid including aminocarboxylic phosphonate monomers such as PMIDA ([0014]) wherein the treatment fluid may have a neutral pH ([0036]).  However, this reference fails to disclose or teach maintaining the neutral pH to allow reactivity for 1 day or longer.
The reference to LaBlanc (2017/0066957) discloses using PMIDA at pH 7.36 ([0070]), but this is for scale inhibition.  In contrast, during an etching test, this reference uses the PMIDA without pH adjustment ([0066]), which would be a highly acidic pH.
The closest Prior Art of record is to Singh (2019/0249065), which discloses using embedded treatment fluid additives (abstract) such as embedded PMIDA, as a shale etchant ([0032]), with proppant ([0035]), wherein “By embedding PMIDA into a crosslinked polymeric material, as described herein, the effect of the PMIDA on pH in a treatment fluid can be delayed, such that the treatment fluid may be able to maintain near natural characteristics (i.e., about neutral pH) for an extended period” ([0033]) such as around pH 6.0 for some time less than 24 hours ([0066] and Table 2).  However, this reference fails to teach or suggest maintaining the treatment fluid near neutral pH to allow reactivity for 1 day or longer.  Only one with the benefit of the current disclosure would realize the unexpected benefit of extending out the aminopolycarboxylic acid phosphonate reactive agent reactivity for 1 day or longer by maintaining the reactive agent around about neutral pH. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674